UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22750 USFS Funds Trust (Exact name of registrant as specified in charter) 11270 West Park Place Suite 1025 Milwaukee, WI 53224 (Address of principal executive offices) (Zip code) Pennant Management, Inc. (Name and address of agent for service) 11270 West Park Place, Suite 1025 Milwaukee, Wisconsin 53224 (877) 299-8737 Registrant's telephone number, including area code: (877) 299-8737 Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. USFS Funds Limited Duration Government Fund (USLDX) USFS Funds Tactical Asset Allocation Fund (USFSX) Annual Report December 31, 2013 Investment Adviser: Pennant Management, Inc. USFS FUNDS DECEMBER 31, 2013 TABLE OF CONTENTS Shareholders’ Letter 1 Investment Highlights 7 Schedules of Investments Limited Duration Government Fund 9 Tactical Asset Allocation Fund 14 Statements of Assets and Liabilities 17 Statements of Operations 18 Statements of Changes in Net Assets Limited Duration Government Fund 19 Tactical Asset Allocation Fund 20 Financial Highlights Limited Duration Government Fund 21 Tactical Asset Allocation Fund 22 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 35 Disclosure of Fund Expenses 36 Trustees and Officers 38 Notice to Shareholders 40 The Funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within 60 days after the end of the period. The Funds’ Form N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0300. A description of the policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities, as well as information relating to how the Funds voted proxies relating to portfolio securities during the most recent period ended June 30, is available (i) without charge, upon request, by calling 1-877-299-USFS (8737); and (ii) on the Commission’s website at http://www.sec.gov. USFS FUNDS DECEMBER 31, 2013 SHAREHOLDERS’ LETTER USFS Funds December 2013 Commentary USFS Funds Limited Duration Government Bond Fund (USLDX) USFS Funds Tactical Asset Allocation Fund (USFSX) Fund Performance Review The USFS Funds Limited Duration Government Bond Fund (USLDX) realized a net-of-expenses total return of -0.17% in the fourth quarter of 2013, and -0.74% for calendar year 2013.Gross of expenses, the Fund realized a total return of 0.01% in 2013.The very low level of short-term interest rates, anchored by the Federal Reserve’s near 0% short-term interest rate policy, continues to make it very difficult to generate positive total returns with investments limited to short-duration U.S. government and government agency fixed-income securities.The Fund’s Morningstar peer group, the Short-Term Government and Agency Bond category, had an average return of -0.79% in 2013. Unlike most other funds within the Short-Term Government and Agency Bond peer group, the Fund at all times limits its holdings to securities that have a risk-based capital weighting of 20% or less under the current risk-based capital regulations.Increased investors’ hunger for yield has caused credit spreads, or risk premiums, to narrow.Because the Fund will only hold U.S. government, agency, and other fixed-income securities which are U.S. government guaranteed securities, the Fund’s performance is somewhat mitigated relative to its peer group, which in most instances holds some lower-rated and higher-yielding securities and foreign sovereign debt. With the exception of the very short-term end of the yield curve, yields rose materially in 2013.We expect yields to continue to work their way higher in 2014, but not nearly as dramatically as last year.Therefore, strategies that seek to reduce price and interest-rate risk continue to be undertaken by the Fund’s manager.The Fund also continued to minimize its holdings of U.S. Treasuries relative to the overweight allocation to Treasuries that it had maintained over the past two years.To the benefit of the Fund’s 2013 performance, the Fund’s manager increased exposure to government agency mortgage-backed securities when yields rose and credit spreads widened about mid-year.Further, the Fund continues to favor callable, step-up coupon government agency securities which ordinarily provide potential price protection in rising interest rate environments, while potentially providing higher current income streams.The Fund continues to maintain a significant allocation to variable rate asset-backed U.S. government guaranteed securities.The active management of the U.S. Treasury securities component of the Fund also contributed positively to performance in the fourth quarter and calendar 2013. Duration is a measure of the price sensitivity of a fixed-income investment to a change in interest rates and is expressed as a number of years.Rising interest rates mean falling bond prices, while declining interest rates mean rising bond prices.The higher the duration, the 1 USFS FUNDS DECEMBER 31, 2013 greater the interest rate risk or sensitivity of a fixed-income investment to falling prices and rising yields.While one of the goals of the Fund’s manager is to shorten the duration of the Fund in what he believes is now a rising interest rate environment, the duration of the Fund increased to approximately 2.0 years from approximately 1.5 years at the end of 2012 due to the slowdown in the prepayment speeds on mortgage-backed securities held by the Fund.As interest rates rose throughout 2013, prepayment speeds slowed.At year end, prepayment speeds were approximately 50% of where they had been when bond yields bottomed in early May 2013.During that period of time, the duration of the overall mortgage-backed securities market rose from approximately 4.0 years to a record high 5.4 years.So while any additional interest rate increases could extend the duration for the mortgage-backed securities market further, the majority of the extension has most likely already occurred. The Fund’s continuing strategy of shortening duration could benefit both the relative and absolute performances of the Fund in 2014 and beyond.The Fund manager believes that market-driven interest rate levels are in a cyclical, and possibly secular, uptrend, and that the Fund is well positioned for that occurrence. The year of 2013 was an impressive year for the USFS Funds Tactical Asset Allocation Fund (USFSX) with the S&P 500 Index (“the S&P 500”) setting 52 new record highs over the course of the year.The Fund underperformed broad market benchmarks primarily due to our defensive posture in large, high-quality, dividend-paying companies.For the year ended December 31, 2013, the Fund returned 25.23% versus 32.39% for the S&P 500 and 29.65% for the Dow Jones Industrial Average (the “Dow”). The Fund began 2013 with a fully invested position in growth at reasonable value that had been implemented in the final quarter of 2012.The portfolio was composed of well capitalized large-cap dividend growth stocks that we believed could grow their earnings and dividends in what still appeared to be a challenging global economic backdrop.At that time, many high quality U.S. companies were trading at reasonable valuations in our opinion, especially when compared to what bonds were yielding. In the first quarter, most U.S. indices soared higher as capital was put to work in stocks.Stocks climbed a proverbial “wall of worry” that included slowing momentum among emerging economies, concerns about U.S. fiscal conditions, and questions about the solvency of financial institutions in Cyprus and Italy.None of these concerns slowed U.S. stocks for more than a trading session or two and many indices posted new all-time highs.The accommodative global monetary environment and generally favorable economic conditions helped companies report strong earnings results which contributed to the run-up in stock prices during the quarter.The S&P 500 ended the first quarter up 10.6%. 2 USFS FUNDS DECEMBER 31, 2013 Interestingly enough, the first quarter gains were strongest for traditionally defensive sectors such as Health Care, Consumer Staples, and Utilities.Historically, defensive leadership during sharp market advances is not the norm, but it does happen from time to time.In an environment where reliable income was hard to come by, investors had found an abundance of companies in the Health Care and Consumer Staples sectors offering attractive dividend payouts. Relative to the first quarter, the stock market slowed somewhat through the spring and summer months, with the S&P 500 returning 2.9% in the second quarter and 5.2% in the third quarter.The S&P 500 saw its only two monthly declines for the year during this period (-1.5% in June and -2.2% in August) as investors primarily wrestled with the prospects of the Federal Reserve “tapering” its bond buying program.The largest pullback for the year also occurred during this period with a 5.8% decline from May 21 to June 24.It was during this period that the Fund’s defensive positioning proved useful, with the Fund outperforming the S&P 500 by 140 basis points in the second quarter.Sector leadership began to shift from the defensive posture seen in the first quarter to more cyclical sectors like Consumer Discretionary, Industrials, and Financial Services stocks. The third quarter earnings season provided additional fuel for equities to move higher as S&P 500 companies saw earnings grow over 10% from year ago levels.Improved earnings along with eased concerns over a government shutdown, greater clarity in Federal Reserve leadership and policy, and economic improvements all helped propel the S&P 500 10.5% higher in the fourth quarter.Leadership continued to shift to cyclical areas with Industrials, Technology, and Consumer Discretionary sectors logging the greatest quarterly total returns. 2014 Outlook Equity Market Looking to 2014, it is hard for us to be convinced that investor enthusiasm is at euphoric levels, although bias has certainly shifted more positively with the strong market performance and valuation multiples have expanded handily in the past year.The price to earnings multiple on the S&P 500 climbed from 14.7 to 18.1 at year end (using 3Q2013 trailing earnings).It is unlikely that we will see a similar rise in multiples in 2014, and continued multiple expansions cannot be counted upon to drive further price advances. Additionally, a wide variety of global political and economic concerns remain on investors’ minds, and new ones can arise quickly leading to market shocks.Stocks have benefitted from the Fed’s bond buying program and interest rates pegged close to zero.It remains to be seen whether the Fed will be successful with the unwinding process, and how the investment markets will ultimately react.The stock market has seen dramatic improvement off of the financial crisis lows in early 2009.This long period of improvement did not come without periods of consolidation and short-term volatility.We would anticipate greater market volatility in the coming year than what was experienced in 2013. 3 USFS FUNDS DECEMBER 31, 2013 Corporate profitability has been on the upswing in recent years and has doubled since early 2009.Profits have largely been driven by increased cost cutting and deferred capital expenditures.Corporate cash balances are at levels not seen since the 1960s, and of late have been used to increase dividends and share buybacks.Investors in the coming year will likely be looking to see how companies are willing to put that cash to work in other ways to drive future sales and efficiencies, are likely to reward those companies capable of doing it most effectively. In general, we remain constructive on equity markets with a preference for value over growth following the rise in multiples that has occurred.The interest rate environment and economic trends provide some support for growth in equities, although we are not likely to repeat the straight-line uptrend witnessed in 2013.Market shocks will likely occur, which should provide good buying opportunities longer-term. Fixed-Income Market Yields in the bond market rose throughout 2013, closing at or near their highest levels in 2½ years.With few exceptions, such as high-yield, or below investment-grade bonds, every sector of the fixed-income markets realized negative total returns last year.As measured by the Barclays U.S. Aggregate Bond Index, bonds posted their worst annual loss in 19 years.While we are of the opinion that the thirty-year bull market in bonds has ended and that we have begun a secular increase in interest rates, the good news in the near term at least, is that much of the damage to the bond market is likely already behind us.The yield on the benchmark ten-year Treasury note ended the year at 3.03%, up from a low of 1.60% on May 2.It is very unlikely that yields will rise by similar amounts in 2014, if for no other reason than that they are now more fairly valued.The Federal Reserve had artificially suppressed interest rate levels since the credit crises in 2008, rendering bonds very overvalued.According to our preferred fair-value model of the ten-year Treasury note, last year’s increase in bond yields has taken the ten-year note from overvalued by approximately 70 basis points to undervalued by approximately 50 basis points.As we have stated in the past, fair-value is simply a benchmark, arrived at over long periods of time in varying economic scenarios.Nonetheless, with the current fair-value yield now at its lowest level relative to the actual yield on the ten-year Treasury note in over nine years, we see little risk of a material rise in market-driven interest rates from current levels within the next year. At its December policy-setting Open Market Committee meeting, the Federal Reserve announced that it will begin to reduce its $85 billion monthly purchase of U.S. Treasury and government agency mortgage-backed securities.We see little reason why this policy decision will place material upward pressure upon interest rates.The decision was widely expected, it was just a matter of timing, and was already largely reflected in the level of interest rates due to the increase that had occurred throughout 2013.The economy remains dependent upon low interest rate levels, and we believe that a rapid increase to about 3.5% on the yield on the ten-year Treasury note would present a significant headwind to the housing and automobile sales markets, and therefore a significant risk for growth in the overall economy. 4 USFS FUNDS DECEMBER 31, 2013 The Fed’s decision to begin to reduce its monthly purchases of bonds does not at all imply that its monetary policy is becoming more restrictive or that the first hike in its short-term interest rate targets will occur any sooner.The markets, as evidenced by the federal funds futures market, do not anticipate any increase in the federal funds rate until the middle of 2015, after which it is discounting three 25 basis point increases by the end of 2015.This should keep the short end of the yield curve anchored at low levels, and thereby mitigate any increase in longer-term bond yields. The benchmark ten-year Treasury note bottomed at 1.60% on May 2, 2013, and has since risen to approximately 3%, resulting in a total return loss of approximately 14% during that period.The thirty-year Treasury bond realized a total return loss of over 27% during that same period.The Blue Chip Financial Forecasts consensus is for the ten-year Treasury note to be yielding 3.10% at the end of 2014 and 3.40% at the end of 2015’s first quarter.At its recent high yield of 3.05%, the ten-year Treasury note has already nearly reached the forecasted level for twelve to fifteen months forward.Again, this is one more reason not to be too concerned about a material rise in bond yields in the near term.Nonetheless, the anticipated increase in yields would be sufficient to generate negative total returns along the entire maturity curve. 2013 was a year in which the term structure of interest rates began to normalize from the Federal Reserve’s influence of the yield curve and the level of interest rates, and 2014 could be a continuation of the process.The Fed is committed to keeping short-term interest rates at near 0% until the middle of 2015.The potential surprise, and the potential risk, is that the economy improves more than is generally anticipated, market-driven interest rates and inflation expectations move much higher and much faster than is generally expected, forcing the Fed to hike its short-term interest rate targets sooner than is currently priced into the markets. This represents the Adviser’s assessment of the Funds and market conditions at a specific point in time and should not be relied upon by the reader as research or investment advice. Investing involves risk, including possible loss of principal.The underlying investments of the Tactical Asset Allocation Fund (such as derivatives, and leveraged and inverse ETFs) may accelerate the velocity of potential losses.Furthermore, the risk of loss from a short sale is unlimited because the Tactical Asset Allocation Fund must purchase the shorted security at a higher price to complete the transaction and there is no limit for the security price.The use of options, swaps and derivatives by the Tactical Asset Allocation Fund has the potential to significantly increase the Fund’s volatility.The Tactical Asset Allocation Fund’s underlying international and real estate investments may also be subject to economic or political instability in the U.S. and other countries, credit risk and interest rate fluctuations.Bonds and bond funds will decrease in value as interest rates rise.There is no guarantee the Funds will achieve their stated investment objectives.Current and future holdings are subject to risk. 5 USFS FUNDS DECEMBER 31, 2013 Definitions S&P 500 Index: an index which consists of five hundred stocks chosen for market size, liquidity, and industry group representation. Dow Jones Industrial Average: a price-weighted average of thirty significant stocks traded on the New York Stock Exchange and on NASDAQ. Barclay’s U.S. Aggregate Bond Index: a broad-based index that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed rate and hybrid ARM pass-throughs), ABSs, and CMBs. Price to earnings: A valuation ratio of a company’s current share price compared to its per-share earnings. Each Morningstar category average is representative by funds of similar investment objectives. Basis Points: a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. One cannot invest directly in an index. 6 USFS FUNDS LIMITED DURATION GOVERNMENT FUND INVESTMENT HIGHLIGHTS (Unaudited) GROWTH OF A $10,000 INVESTMENT Average Annual Total Return for period ended December 31, 2013(1) One Year Three Year Five Year Annualized Return Return Return Inception to Date(2) USFS Funds Limited Duration Government Fund -0.74% 0.25% 0.97% 2.31% BofA Merrill Lynch 1-3 Year US Treasury Index 0.36% 0.78% 1.09% 2.68% BofA Merrill Lynch 1-3 Year US Treasury/Agency Index 0.36% 0.81% 1.20% 2.77% The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that, when redeemed, may be worth less than its original cost. Past performance does not guarantee future results. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the Index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Fee waivers were in effect, if they had not been in effect, performance would have been lower. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The USFS Funds Limited Duration Government Fund commenced operations on July 6, 2004. The BofA Merrill Lynch 1-3 Year US Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. The BofA Merrill Lynch 1-3 Year US Treasury/Agency Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury and non-subordinated U.S. agency debt issued in the U.S. domestic market with a remaining term to final maturity of less than three years. 7 USFS FUNDS TACTICAL ASSET ALLOCATION FUND INVESTMENT HIGHLIGHTS (Unaudited) GROWTH OF A $10,000 INVESTMENT Average Annual Total Return for period ended December 31, 2013(1) One Year Three Year Annualized Return Return Inception to Date(2) USFS Funds Tactical Asset Allocation Fund 25.23% 11.95% 12.79% S&P 500 Index 32.39% 16.18% 16.09% The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that, when redeemed, may be worth less than its original cost. Past performance does not guarantee future results. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the Index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The USFS Funds Tactical Asset Allocation Fund commenced operations on November 30, 2009. The S&P 500 Index consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. The S&P 500 Index is one of the most widely used benchmarks of U.S. equity performance. It is not possible to invest directly in an index. 8 USFS FUNDS LIMITED DURATION GOVERNMENT FUND DECEMBER 31, 2013 SECTOR WEIGHTINGS (Unaudited)† † Percentages are based on total investments. SCHEDULE OF INVESTMENTS U.S. GOVERNMENT AGENCY MORTGAGE-BACKED OBLIGATIONS — 49.9% Face Description Amount Value Federal Home Loan Mortgage Corp. (FHLMC) 5.250%, 05/15/17 $ $ 4.500%, 08/15/27 4.000%, 04/01/14 4.000%, 05/01/14 2.712%, 06/01/36 (A) 2.617%, 01/01/36 (A) 2.532%, 09/01/35 (A) 2.490%, 07/01/37 (A) 2.280%, 01/01/35 (A) 2.020%, 11/01/35 (A) 2.000%, 09/15/39 Federal National Mortgage Association (FNMA) 5.557%, 07/01/36 (A) 5.000%, 04/25/34 5.000%, 11/25/49 4.500%, 05/01/14 4.000%, 05/01/19 3.000%, 11/01/20 2.711%, 06/25/44 (A) 2.622%, 01/01/34 (A) 2.540%, 01/01/37 (A) 2.500%, 07/25/24 2.220%, 07/01/35 (A) 2.081%, 06/01/35 (A) 2.012%, 12/01/35 (A) The accompanying notes are an integral part of the financial statements. 9 USFS FUNDS LIMITED DURATION GOVERNMENT FUND DECEMBER 31, 2013 U.S. GOVERNMENT AGENCY MORTGAGE BACKED OBLIGATIONS BACKED OBLIGATIONS —49.9% (continued) Face Description Amount Value 2.000%, 10/25/30 $ $ 2.000%, 08/25/41 1.950%, 06/01/37 (A) 1.925%, 03/01/34 (A) 1.804%, 02/01/33 (A) 1.500%, 03/25/28 0.631%, 03/25/27 (A) Government National Mortgage Association (GNMA) 5.000%, 08/15/18 5.000%, 10/15/18 4.500%, 06/16/37 4.500%, 06/20/39 4.500%, 08/15/18 4.500%, 08/20/19 4.000%, 06/20/33 4.000%, 09/15/18 4.000%, 09/15/18 4.000%, 11/16/38 4.000%, 12/15/18 4.000%, 12/20/38 4.000%, 05/16/39 4.000%, 08/20/39 4.000%, 10/20/39 3.500%, 04/20/40 (A) 3.250%, 11/20/39 3.000%, 11/20/38 3.000%, 09/16/39 2.500%, 12/16/25 2.500%, 06/20/38 2.500%, 08/20/39 2.000%, 05/20/40 1.625%, 04/20/23 (A) 1.625%, 11/20/23 (A) 1.625%, 11/20/27 (A) 1.625%, 11/20/29 (A) 1.250%, 08/20/27 National Credit Union Administration (NCUA) 1.840%, 10/07/20 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED OBLIGATIONS (Cost $18,733,100) The accompanying notes are an integral part of the financial statements. 10 USFS FUNDS LIMITED DURATION GOVERNMENT FUND DECEMBER 31, 2013 SMALL BUSINESS ADMINISTRATION (SBA) — 36.3% Face Description Amount Value Small Business Administration Pass-Through Agency (SBA) 7.100%, 02/01/17 $ $ 5.250%, 06/25/14 (A) 4.265%, 05/25/14 (A) 3.875%, 02/25/25 (A) 3.625%, 10/25/24 (A) 3.625%, 10/25/25 (A) 3.375%, 09/25/25 (A) 3.125%, 07/25/21 (A) 3.125%, 06/25/25 (A) 2.575%, 11/25/14 (A) 2.000%, 06/25/31 (A) 1.750%, 03/25/31 (A) 1.625%, 04/25/16 (A) 1.625%, 10/25/18 (A) 1.400%, 09/25/32 (A) 1.375%, 09/25/17 (A) 1.250%, 11/25/17 (A) 1.250%, 12/25/17 (A) 1.250%, 02/25/18 (A) 1.250%, 02/25/18 (A) 1.250%, 04/25/18 (A) 1.250%, 05/25/18 (A) 1.250%, 07/25/25 (A) 1.000%, 08/25/18 (A) 1.000%, 09/25/21 (A) 1.000%, 11/25/24 (A) 1.000%, 10/25/31 (A) 1.000%, 11/25/33 (A) 1.000%, 07/25/34 (A) 0.875%, 10/25/21 (A) 0.875%, 01/25/25 (A) 0.820%, 06/25/34 (A) 0.800%, 05/25/18 (A) 0.750%, 11/25/20 (A) 0.750%, 08/25/22 (A) 0.750%, 08/25/22 (A) 0.750%, 10/25/24 (A) 0.740%, 03/25/25 (A) 0.720%, 04/25/28 (A) 0.700%, 02/25/30 (A) The accompanying notes are an integral part of the financial statements. 11 USFS FUNDS LIMITED DURATION GOVERNMENT FUND DECEMBER 31, 2013 SMALL BUSINESS ADMINISTRATION (SBA) — 36.3% (continued) Face Description Amount Value 0.625%, 01/25/27 (A) $ $ 0.625%, 03/25/30 (A) 0.600%, 09/25/30 (A) 0.570%, 09/25/31 (A) 0.570%, 11/25/31 (A) TOTAL SMALL BUSINESS ADMINISTRATION (SBA) (Cost $13,557,284) U.S. TREASURY OBLIGATIONS — 0.7% U.S. Treasury Bond 3.125%, 02/15/43 TOTAL U.S. TREASURY OBLIGATIONS (Cost $312,648) CERTIFICATES OF DEPOSIT — 4.6% Ally Bank, 1.100%, 08/17/15 BMW Bank of North America, 0.850%, 06/08/15 Discover Bank, 1.150%, 08/24/15 FirstBank Puerto Rico, 0.800%, 12/08/14 GE Capital Bank, 1.000%, 07/14/14 GE Capital Retail Bank, 1.000%, 07/14/14 Goldman Sachs Bank USA, 0.900%, 06/05/15 TOTAL CERTIFICATES OF DEPOSIT (Cost $1,736,000) The accompanying notes are an integral part of the financial statements. 12 USFS FUNDS LIMITED DURATION GOVERNMENT FUND DECEMBER 31, 2013 SHORT TERM INVESTMENTS — 7.5% Face Amount/ Description Shares Value Repurchase Agreements – 6.9% First Farmers Financial, LLC Repurchase Agreement, 1.75%, 01/02/2014 (B) (collateralized by federally guaranteed portion of USDA loan to Mouring West Holdings, LLC, face amount of $2,680,000, 5.000%, due 02/01/2044, fair value of $2,998,652) (Cost $2,614,634) $ $ Investment Companies – 0.6% Short Term Treasury Investment, 0.02% (C) (Cost $212,250) TOTAL SHORT-TERM INVESTMENTS (Cost $2,826,884) TOTAL INVESTMENTS — 99.0% (Cost $37,165,916) $ Percentages are based on Net Assets of $37,709,529. (A) Variable rate security – Rate disclosed is the rate in effect on December 31, 2013. (B) This repurchase agreement has an automatic rollover term which automatically enters the Fund into a new overnight repurchase agreement with substantially the same terms unless notice of termination is given to the seller. (C) The rate reported is the 7-day effective yield as of December 31, 2013. The accompanying notes are an integral part of the financial statements. 13 USFS FUNDS TACTICAL ASSET ALLOCATION FUND DECEMBER 31, 2013 SECTOR WEIGHTINGS (Unaudited)† † Percentages are based on total investments. SCHEDULE OF INVESTMENTS COMMON STOCK — 71.0% Description Shares Value Finance & Insurance — 7.9% Aetna $ Federated Investors Information — 14.9% Automatic Data Processing (C) International Business Machines Leidos QUALCOMM SAIC Manufacturing — 28.5% Air Products & Chemicals (C) Caterpillar Coach DuPont Lockheed Martin (C) Lorillard LyondellBasell Northrop Grumman The accompanying notes are an integral part of the financial statements. 14 USFS FUNDS TACTICAL ASSET ALLOCATION FUND DECEMBER 31, 2013 COMMON STOCK — 71.0% (continued) Description Shares Value Mining, Oil & Gas — 15.5% Barrick Gold (C) $ ConocoPhillips (C) Energy Transfer Partners LP (B) Transocean Transportation — 4.2% Union Pacific TOTAL COMMON STOCK (Cost $10,157,598) EXCHANGE TRADED FUND — 26.9% SPDR S&P rust (C) (Cost $4,229,466) SHORT-TERM INVESTMENT — 3.1% Short Term Treasury Investment, 0.02% (A) (Cost $521,816) TOTAL INVESTMENTS — 101.0% (Cost $14,908,880) $ WRITTEN OPTIONS* — (0.9)% Contracts Value Air Products & Chemicals, Expires 01/18/2014, Strike Price $110.00 ) ) Automatic Data Processing, Expires 02/22/2014, Strike Price $80.00 ) ) Barrick Gold, Expires 01/18/2014, Strike Price $17.00 ) ) ConocoPhillips, Expires 02/22/2014, Strike Price $70.00 ) ) Lockheed Martin, Expires 01/18/2014, Strike Price $145.00 ) ) SPDR S&P rust, Expires 01/18/2014, Strike Price $182.00 ) ) SPDR S&P rust, Expires 02/22/2014, Strike Price $182.00 ) ) The accompanying notes are an integral part of the financial statements. 15 USFS FUNDS TACTICAL ASSET ALLOCATION FUND DECEMBER 31, 2013 WRITTEN OPTIONS* — (0.9)% (continued) Description Contracts Value SPDR S&P rust, Expires 02/22/2014, Strike Price $183.00 ) $ ) TOTAL WRITTEN OPTIONS (Premiums Received $86,985) $ ) Percentages are based on Net Assets of $17,150,369. * Non-income producing security. (A) The rate reported is the 7-day effective yield as of December 31, 2013. (B) Security considered a Master Limited Partnership. At December 31, 2013, this security amounted to $701,542 or 4.1% of Net Assets. (C) All or a portion of the security is pledged by the Fund as collateral for written options.As of December 31, 2013, the fair value of pledged securities is $6,119,700. ETF — Exchange Traded Fund LP — Limited Partnership SPDR — Standard & Poor’s Depositary Receipt The accompanying notes are an integral part of the financial statements. 16 USFS FUNDS DECEMBER 31, 2013 STATEMENTS OF ASSETS AND LIABILITIES USFS Funds USFS Funds Limited Duration Tactical Asset Government Fund Allocation Fund Assets: Investments, at Value (Cost $37,165,916 and $14,908,880, respectively) $ $ Cash — Receivable for Investment Securities Sold — Receivable for Fund Shares Sold Receivable for Dividends and Interest Prepaid Expenses Total Assets $ $ Liabilities: Written Options, at Value (Premiums received $0 and $86,985, respectively) — Payable for Investment Securities Purchased — Payable due to Investment Adviser Payable due to Administrator Payable due to Custodian Other Accrued Expenses Total Liabilities Net Assets $ $ Net Assets Consist of: Paid-in Capital $ $ Undistributed Net Investment Income — Accumulated Net Realized Gain (Loss) on Investments and Written Options ) Net Unrealized Appreciation (Depreciation) on: Investments Written Options — ) Net Assets $ $ Shares: Outstanding Shares of Beneficial Interest (Unlimited authorization – no par value) Net Asset Value, Offering and Redemption Price Per Share $ $ The accompanying notes are an integral part of the financial statements. 17 USFS FUNDS FOR THE YEAR ENDED DECEMBER 31, 2013 STATEMENTS OF OPERATIONS USFS Funds USFS Funds Limited Duration Tactical Asset Government Fund Allocation Fund Investment Income: Interest Income $ $
